Title: Peter Minor to Thomas Jefferson, 16 August 1813
From: Minor, Peter
To: Jefferson, Thomas


          Dear sir Ridgeway Augt 16th 1813
          I return you the Act which you so obligingly enclosed to me yesterday, with my thanks for your friendly & polite consideration of me as a person qualified to fill the office of a principal assessor. Such an office would interfere but little with my present avocations. I therefore agree to accept the appointment if confered on me, with the hope that your sef self & other intelligent Friends will aid me with your counsel in any difficulties that may occur in discharging the office, the duties of which, from a mere perusal of the Law I confess I do not fully comphre comprehend—Accept assurances of my sincere friendship & respect
          P. Minor
        